﻿Mr. President, I should like first of all, on behalf of the Bahamas Government and its people, to congratulate you on your election as President of the thirty-fifth session of the General Assembly. Your distinguished record of achievement eminently qualifies you to guide the deliberations of this body. I wish you every success in your high office and can assure you, Sir, of my delegation's full co-operation.
106.	I am further pleased to have this opportunity to thank your predecessor, Ambassador Salim of the United Republic of Tanzania, who through quiet diplomacy and expert skill guided the work of the past session in an admirable and efficient manner.
107.	I wish also to take this opportunity to express our sincere appreciation to the distinguished and indefatigable Secretary-General and his staff for their devotion to duty and loyalty to the Organization. They have our full support in their endeavour to execute the decisions and resolutions of the Organization.
108.	Believing firmly in the principle of universality of membership of the United Nations, my delegation warmly welcomes Zimbabwe and the sister Caribbean nation Saint Vincent and the Grenadines to membership of this Organization. We wish to congratulate those two Commonwealth nations on their independence and their emergence into the community of free and sovereign States.
109.	In 1973, when the Bahamas became a Member of the United Nations, we gave some indication of how we perceived the international situation and the problems con-fronting the world community. We also expressed our confidence in the United Nations as a global mechanism for the resolution of international problems. However, today, seven years later, we are obliged to acknowledge that many of those problems are still with us. Indeed, in some instances they have worsened and in others given rise to new problems. We wish therefore, in addition to restating the principles of our foreign policy, to give an assessment of the international situation and to consider how best our United Nations can overcome the problems confronting it and find lasting peaceful solutions to them.
110.	The foundation of our foreign policy, like that of other States, is the preservation of our national sovereignty and identity as a free and democratic society of which human values and respect for individual freedom are unchallenged ingredients. As a nation, it is our goal to help to create an international environment in which all people may live in a similar state in peace and freedom under the rule of law. Specifically, some foreign-policy guidelines of the Bahamas are: first, that the Bahamas will pursue a course of peace with its neighbours and with all like-minded nations; secondly, that the Bahamas will support the right of all colonial peoples to self-determination and independence; thirdly, that the Bahamas will oppose the political interference of one State in another State's internal affairs; and, fourthly, that the Bahamas will work for a more equitable and stable world economic order.
111.	In pursuing these goals we regard our membership in the United Nations as a corner-stone of Bahamian foreign policy, and we see the world Organization as a unique vehicle for bringing us closer to the ultimate goal—that is, a world at peace based on greater respect for the individual and his fundamental needs.
112.	International society is extremely heterogeneous. It consists of a wide range of cultures, traditions, races, religions and ideologies. In view of this diversity it is evident that only global co-operation can create the conditions of stability and peace that are necessary for ensuring economic and social progress for all mankind.
113.	In this connection, the Bahamas continues to regard the United Nations as an indispensable instrument for co-operation at the international level. However, in reflecting on the course of developments in recent years we must conclude that progress and a constructive approach to global problems are possible only if Member States move from confrontation to meaningful dialogue and from dialogue to consensus and implementation. For too long fundamental political and economic issues have remained unresolved, shifting about in a sea of rhetoric. Much has been said about strengthening the role of the United Nations. Yet we fail to accept the reality that such strengthening can come about only through the exercise of sincere political will by the Member States. It depends on their willingness to subordinate certain national ambitions and short-term interests to selfless interests and the common yearnings for peace.
114.	Representing the Government of a developing nation, I am concerned over the state of the world and of the Organization. Indeed, the positive facts and developments are overshadowed by negative events and situations. The emergence of newly independent States contrasts starkly with aggression, war and occupation of States' territories by foreign Powers. Progress in the fight against inflation, and the prosperity in some parts of the world, are overshadowed by unemployment, inflation, persistent mass poverty and lack of advancement in achieving structural change in world economic relations. The relative stability in Europe and the absence of war in other regions have to be balanced against the uneasy stalemate and dangerous clashes in the Middle East, the senseless violence in southern Africa and the increased threat of nuclear proliferation.
115.	It is against that back-drop that I wish to address myself to some of the key issues of the day which also happen to dominate the agenda of the thirty-fifth session.
116.	The Bahamas remains firmly opposed to all forms of racial discrimination, wherever it exists. We condemn the apartheid policy of the Government of South Africa, for it not only violates all our principles and ideals but poses a dangerous threat to international peace. Events over the last few years have demonstrated the growing frustration of the black population and the intransigence of the South African Government. In our view, for example, the Bantustan policy, far from solving the problems posed by apartheid, is in fact a means of perpetuating it. In November 1977, by its resolution 418 (1977), the Security Council imposed a mandatory arms embargo on South Africa. The Bahamas not only welcomed that move but supported it whole-heartedly. Further, we support the call to States to cut their economic relations with the racist regime of South Africa. Members may rest assured that the Bahamas will do everything in its power to help to bring about a non-racial democratic government in South Africa.
117.	The Government of the Bahamas firmly supports the right of the people of Namibia to self-determination, independence and enjoyment of the fundamental rights stipulated in the Universal Declaration of Human Rights.
118.	It is also our view that the people of Namibia should be able to exercise their inalienable rights in a democratic fashion under the supervision of the United Nations, and that all political groups, including SWAPO, should be able to participate.
119.	Further, the Bahamas wishes to pay the highest tribute to the front-line States for the sacrifices in both human and economic terms which they have made and are still making concerning the deplorable situation in South Africa. While the Bahamas commends the efforts expended by the five Western Powers and the United Nations in bringing the issue to a point where optimism was warranted, we deplore the present foot-dragging of South Africa in this matter and warn that it would be irresponsible and dangerous for South Africa to continue to do nothing or to promote arrangements which would be internationally unacceptable.
120.	For a number of years now the United Nations has been seized of the question of independence for Belize. The Government of the Bahamas affirms its support for the just aspirations of the people of Belize to self-determination, independence and territorial integrity, in accordance with the Charter of the United Nations. The Bahamas also supports Belize in its rejection of the suggestion that it cede part of its territory to Guatemala as the price of gaining its independence. We regard any such move as creating a dangerous precedent for States in the region. The Bahamas therefore calls on all parties, in keeping with General Assembly resolutions, to accelerate their negotiations with a view to achieving a just and workable settlement of the dispute and thereby allowing the people of Belize to exercise their inalienable rights.
121.	Turning to the question of Cyprus, my delegation wishes to express its deep disappointment over the slow progress which has been made in settling that problem. The basic position of the Bahamas Government is that the sovereignty, territorial integrity and independence of the Republic of Cyprus must not only be maintained but safeguarded as well. The Bahamas believes that a settlement in Cyprus can be brought about only through negotiations between the parties. We therefore attach great importance to the intercommunal talks and urge resumption of discussions as quickly as possible. We further call upon all nations to condemn most strongly any outside interference in the internal affairs of Cyprus.
122.	With regard to the Middle East it is disheartening to note that, after numerous hopeful starts, very little progress is being made towards an ultimately acceptable solution. The Bahamas has seldom expressed its opinion on the conditions it views as necessary for peace in the Arab-Israeli conflict. Today we are convinced, however, as a matter of principle, that any solution must be based on Security Council resolutions 242 (1967) and 338 (1973) and on the following fundamental principles: first, the acquisition of territory by force is unacceptable; secondly, Israel must end its occupation of territories it has held since the 1967 war; thirdly, the sovereignty, territorial integrity and independence of each State in the region must be respected as well as the right of the citizens of each State in the region to live in peace within secure and recognized boundaries; and fourthly, the establishment of a just and durable peace must take account of the legitimate rights of the Palestinians.
123.	With regard to developments since the Camp David accords, the Bahamas is concerned over certain measures taken by the Government of Israel in the occupied territories. Those measures are contrary to the basic principles stated earlier and they constitute additional difficulties in the negotiations. The Bahamas Government therefore calls upon the parties to refrain from making any declarations or adopting legal, military, administrative or other measures which would constitute an obstacle to peace.
124.	Similarly, the situations in Kampuchea and Afghanistan are of concern to the Bahamas in that the crises demonstrate an imposition of wills on small independent States by foreign Powers through the use of force, in blatant violation of international law, thereby threatening international peace and security. The Government of the Bahamas strongly condemns armed intervention against those two countries by foreign Powers, in violation of principles enshrined in the Charter. The Bahamas consequently calls once again upon Member States, in particular those directly concerned, to adhere to the United Nations resolutions that seek to resolve those two situations.
125.	I now turn to a consideration of the economic and social issues which are so vital to the welfare of our peoples. It should be recognized that the attainment of peace and security will continue to remain a distant goal unless the basic economic and social needs of mankind are fulfilled, at least to a reasonable degree.
126.	As a developing State, we are becoming increasingly aware of the wide-ranging effects that the actions of other States, particularly the industrialized and oil-producing States, have on our policy options. That is why it is so important for us to discuss economic and development issues effectively in this body. The Bahamas has watched and followed with keen interest the dialogue over proposals for a transformation of the structures of economic relations between developed and developing countries. My delegation must, however, register deep disappointment regarding the results which have emerged from discussions at the sixth and seventh special sessions of the General Assembly, at the sessions of UNCTAD, at the Conference on International Economic Co-operation, in the Committee of the Whole and now, most recently, at the eleventh special session of the General Assembly.
127.	The continuing world-wide economic stagnation may have made progress towards a new international economic order more difficult, but no less urgent. The developing countries have been affected even more severely than the industrialized countries. My delegation must again appeal for commitments which would extend beyond words and conferences towards the effective implementation of what has previously been agreed upon. Of essential importance here is the mobilization of political will by all parties. The developed countries should find ways of convincing their nationals of the moral imperative of assisting developing nations and also of the good economic sense of so doing. Developing countries, on the other hand, must renew their commitment to self-reliance and third world economic co-operation, correcting deficiencies and gaps in their national economies which only they can reasonably be expected to correct.
128.	The Government of the Bahamas recognizes the incalculable benefits which have accrued to the people of the world as a result of the presence of the United Nations over the last 35 years. No other organization, State or grouping of States has been able to assist the economic well-being of so many for so long. Yet, despite those achievements, the United Nations and the specialized and intergovernmental agencies could improve on their performance. My delegation holds this opinion especially regarding the approach to the allocation of development and technical assistance taken by the various agencies.
129.	The Bahamas wishes to reiterate what other small island developing countries have drawn attention to in this chamber; that is, that the quantum of assistance which is allocated to a country is largely determined by its gross national product per capita. That gives a completely unrealistic and inaccurate evaluation of a country's wealth and leads to the classification of a resource-poor country as wealthy and a resource-rich country as poor. Indeed, the net effect of the application of this criterion is the penalization of a given country with an artificially high gross national product per capita because of the existence of some anomaly in its economic structure, which, in the case of recently independent States, may be the result of bygone colonial economic policy.
130.	The Bahamas contends that when the same approach is adopted in bilateral and other non-United Nations multi-lateral groups or agencies, it makes it very difficult for the lower or middle income State to receive help for its development projects. We do not mean in any sense that the major thrust of aid efforts should not go to the least developed States. We do mean, however, that some attention should be given to preventive development assistance, to help those States about which I am speaking. We should not wait until all the efforts and assistance must be restorative. That can be achieved simply by taking into account, apart from the gross national product per capita, the size of the country, its potential for development, the human resources available and the nature of the specific problems confronting the country.
131.	We are pleased to note that the United Nations Conference on New and Renewable Sources of Energy, which the General Assembly called for at its thirty-third session, will convene in August next year. In our opinion the energy issue is one of the most urgent among our global problems. The rich countries consume a disproportionate amount of the world's energy supply. Accordingly, it is primarily their responsibility to conserve energy, to pro-mote intensified exploration and exploitation of conventional energy sources and to develop alternative sources. In those efforts the Government of the Bahamas will lend all the support it can possibly give.
132.	Having touched upon only some of the issues con-fronting this body, I cannot help but think of the many other problems which likewise demand our attention. It is expected that at the outset we may have different proposals, different priorities and different approaches to problems, but it must be recognized that, to achieve progress, convergence and consensus must occur. We have to be realistic. We cannot continue to use inflated rhetoric. Action is badly needed if we are to keep public support for the United Nations.
133.	Today more than ever the United Nations is necessary, even indispensable. It represents hope for many nations, especially for the small and the militarily weak. It is the supreme resort, the guardian of international law and a source of comfort and assistance.
134.	We offer our undivided support to the General Assembly and to the Security Council, as well as to all other organs of the United Nations system. We support, too, measures which promote unified action and increase the effectiveness of the United Nations. To achieve these goals, the Bahamas urges Member States and the Secretariat to seek daily to define priorities better, to plan integrated programmes and to follow policies of reducing expenses and of conservative budgeting which should allow a greater proportion of the available resources to become available for projects that will be of particular benefit to developing nations.
135.	For almost a decade now, the world community, through the Third United Nations Conference on the Law of the Sea has been trying to devise a new legal regime for the oceans that will be fair to all countries. We are pleased to note the success achieved at the last part of the ninth session by the Conference in this endeavour which brings the work of the Conference nearer to the achievement of a universal and comprehensive treaty acceptable to all nations by consensus.
There can be no doubt as to the positive achievements of the Conference. Achievements such as the freedom of navigation, the preservation of the marine environment and the conservation of fisheries benefit all nations, both developing and developed. The provisions of the draft treaty relevant to the legal regime of archipelagic States' represent a far-reaching accomplishment, since for the first time the world community recognizes the legitimate aspirations of archipelagic States to be considered a unitary, political, historical and geographical category.
137.	We look forward to the tenth session of the Conference, which, it is hoped, will be the final substantive session. We realize that there still remain some issues to be finalized, among them the delimitation of maritime boundaries. We hope that this issue will be resolved in a manner that is fair and just to all concerned.
138.	In conclusion, let me state that we must never forget our goals and objectives. Despite the myriad problems and the weaknesses inherent in our Organization, the Charter binds us to certain basic principles which areas valid now as they were in 1945. Let us therefore pledge ourselves to assist in promoting the principle that conflicts, disputes and economic and social problems must be solved through constructive dialogue and peaceful negotiations and, most importantly, through the enforcement of realistic ways to eliminate injustice and reduce inequalities among the peoples of the world.
